Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 1, line 3, after “perpendicular to an X-axis direction when the”, insert --multi-channel--.
In claim 1, line 5, after “change the position of the”, insert --multi-channel--.
In claim 1, line 6, after “the position of the”, insert --multi-channel--.
In claim 1, line 10, after “configured to detect”, delete “the” and insert --a--. 
In claim 1, line 11, after “multiple pipette tips (3) on”, delete “a” and insert --the--.
In claim 1, line 13, after “extends in the Y-axis direction such that”, insert --the--.
In claim 1, line 13, after “such that reflector element is on”, delete “the” and insert --an--. 
In claim 1, line 14, after “as the transmitter and”, insert --the--.
In claim 1, line 16, after “and the transmitter and”, insert --the--.
In claim 1, line 17, after “mounted in a fixed location relative to the base plate”, delete “but are” and insert --and--.
In claim 1, line 19, after “the multiple pipette tips on”, delete “a” and insert --the--.
In claim 3, line 2, before “transmitter of the sensor unit”, insert --the--.
In claim 3, line 3, after “a lens located in front of the laser diode; the”, delete “light pulse or light beam” and insert --light pulses or the light beams--.
 In claim 3, line 4, after “smaller than the width of the pipette tips at”, delete “their” and insert --the pipette tips’--.
In claim 4, lines 1, after “according to claim 1 wherein”, delete “a” and insert --the--.
In claim 16, line 2, after “monitor a minimum clearance height of the”, insert --multi-channel--.
In claim 18, line 2, before “pipetting unit (2) is structurally united”, insert --multi-channel--.
Claims 20-26 and 28-35 have been cancelled.

Response to Amendment
The Amendment filed 04/01/2021 has been entered. In view of examiner’s amendments, claims 1, 3-5, 10-14, and 16-19 remain pending in the application.  Applicant’s 
Non-elected claims 20-26 and 28-35 have been cancelled without prejudice to filing a division application.

	
Response to Arguments
Applicant’s arguments, see pages 9-11, filed 04/01/2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 


Reasons for Allowance
Claims 1, 3-5, 10-14, and 16-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art Salomaa et al. (EP 0114686, hereinafter “Salomaa) fails to teach a regulator is configured to change a position of a pipetting unit with respect to a base plate along the X-axis direction; a sensor unit comprising a reflector element, wherein the sensor unit is configured to detect the presence or absence of each of multiple pipette tips; the reflector element extending in the Y-axis direction opposite of the transmitter and receiver; and a transmitter and receiver mounted in a fixed location relative to the base plate and configured to pivot about a Z-axis in order to scan for the presence or absence of each of the multiple pipette tips.

Additionally, while Criswell (US 20140260696 A1) teaches a laser triangulation system comprising a sensor unit (Fig. 4, element 50; paragraph [0032]) that pivots or rotates about a Z-axis from a starting position to an end position over a detection range (Fig. 4 shows detection range of beam 56) to determine the position of a lower end of a pipette tip (22), Criswell fails to teach the claimed reflector element and the claimed sensor unit comprising a transmitter and receiver.
Additionally, while Toi et al. (US 7618589 B2, hereinafter “Toi”) teaches an automatic dispenser (Fig. 1) comprising a regulator (5) configured to change a position of a pipetting unit with respect to a base plate along the X-axis direction and a sensing unit comprising light emitting/receiving elements (Fig. 2, elements 191a, 192a, and 193a) and reflector elements (191b, 192b, 193b) to determine if dispensing tips were reliably discarded (column 12, lines 49-56, Toi fails to teach the sensing unit configured to pivot about a Z-axis in order to scan for the presence or absence of each of the multiple pipette tips. 
The prior art fail to teach or fairly suggest alone or in combination the claimed limitations of the sensor unit. Therefore, claim 1 is allowable, with claims 3-5, 10-14, and 16-19 allowable, because it is dependent on claim 1.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338.  The examiner can normally be reached on M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/HENRY H NGUYEN/Examiner, Art Unit 1798                                                                                                                                                                                                        
/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797